*265
ORDER

PER CURIAM.
Dr. Enver Yalcin appeals from the judgment of the Circuit Court of St. Louis County awarding St. Louis Paving, Inc. damages for Dr. Yalcin’s breach of a construction contract. Because we hold that the trial court did not err, we affirm.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).